Citation Nr: 0200289	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  94-41 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty from April 1961 to April 
1965.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  66 Fed. Reg. 46520 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran testified in August 1995 that he had been treated 
continuously for a nervous disorder from 1965, just before 
his discharge from active service to the present time-
including numerous hospitalizations at VA Medical Care (VAMC) 
facilities.  He supplied a list of his treating health care 
professionals with his substantive appeal in January 1994, 
noting that he had received treatment, including prescribed 
medication, for his nerves during active service and 
continuing after his discharge.  He further provided signed 
authorization of release of private information to the RO in 
the same month.  A statement by a private, treating 
physician, David J. Faulk, M.D., dated in July 1995, is of 
record and notes that the veteran "has been significantly 
impaired over the last thirty years with severe mental 
illness and he has a long standing history of homelessness 
and transient behavior due to his mental illness."  In 
addition, an August 1980 VA psychological examination report 
is of record and indicates that the veteran then "had what 
sounds like psychophysiologic abdominal pain for many years 
..."

The RO held that the veteran was entitled to nonservice-
connected pension benefits in December 1995 based, in part, 
on Dr. Faulk's statement.  Yet, while the RO obtained some of 
Dr. Faulk's treatment records, other private and VA records 
referenced by the veteran have not been secured.

A notification letter from the SSA, dated in December 1994, 
is also of record, and indicates that the veteran has been 
found disabled due to PTSD, schizophrenia, explosive 
personality, paranoia, and depression.  In its decision, the 
SSA indicates that the initial disability determination was 
by the State Agency.  A letter from the Florida Department of 
Labor and Employment Security, dated in August 1994, is of 
record and indicates that it made its decision based on 
information received from a counselor at Job Service of 
Florida, who worked with the veteran in a PTSD program at the 
VAMC in Gainesville, Florida.  The Board acknowledges that 
some of these records appear to be present in the claims 
file.  Nonetheless, the veteran's files, including the 
decision and evidence used by the state agency, have not been 
secured from the SSA and the Florida Department of Labor and 
Employment Security.

The veteran's service medical records contain an entry 
indicating that the veteran sought psychiatric evaluation in 
October 1964, and that he was seen for personal problems 
later the same month.  However, the report of evaluation is 
not present in the claims folder now before the Board.

First, copies of VA medical treatment records, and of SSA and 
Florida Department of Labor and Employment Security must be 
obtained.  In addition, the RO must attempt to secure private 
treatment records.  See 66 Fed. Reg. 45630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)(1),(2)).

Second, another request should be made for service medical 
and service personnel records, including any clinical medical 
records and mental hygiene records.  See 66 Fed. Reg. 45631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(2)). 

Finally, the Board observes that the veteran has not 
undergone VA examination.  In the present case, the Board 
finds it would be helpful to afford the veteran a VA 
examination to determine the nature, extent, and etiology of 
his present neuropsychiatric conditions.  See 66 Fed. Reg. 
45631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his neuropsychiatric 
problems.  The RO should also request the 
appellant to authorize release of private 
medical records to VA.  The RO should 
request that all identified health care 
providers furnish eligible copies of all 
medical records of treatment accorded the 
veteran for his neuropsychiatric 
disabilities that are not already of 
record.  In particular, the RO should 
obtain any and all records of treatment 
accorded the veteran for his 
neuropsychiatric disabilities by Dr. 
James Morris of Surrency, Georgia, and/or 
Jacksonville, Florida, Dr. Bedenfield and 
Thomas J. Ferrari, M.D. of Baxley, 
Georgia; and David J. Faulk, M.D. of 
Jesup, Georgia; Florida Department of 
Corrections in Tallahassee, Florida, and 
Duval County Department of Corrections in 
Jacksonville, Florida; Southeast Health 
Care, P.C. in Baxley, Georgia; Florida 
State University Health Services Student 
Clinic in Tallahassee, Florida, and 
University of California, Buchman Clinic 
in San Diego, California, Central Truck 
Lines Health Clinic, St. Vincent's Mental 
Health Center, Riverside Mental Health 
Clinic, University Hospital in 
Jacksonville, Florida.  In addition the 
RO should obtain any and all records of 
treatment accorded the veteran for his 
neuropsychiatric disabilities at VAMCs in 
Jacksonville and Gainesville, Florida, 
Tucson, Arizona, and Dublin and Atlanta, 
Georgia, and any other VAMC he may 
identify since his discharge from active 
service in 1965.

2.  The RO should make a specific attempt 
to obtain any additional service medical 
records, including any and all clinical 
records and mental hygiene records, and 
service personnel records in existence 
under the veteran's service number, 
including copies of performance 
evaluations, awards, citations, any 
administrative or disciplinary actions, 
and copies of orders.

3.  If service clinical records, mental 
hygiene records, or service personnel 
records are unavailable, the RO should 
request supporting evidence from 
alternative sources, including, but not 
limited to, personnel reports and any 
other alternative sources the veteran may 
have identified.  If necessary, the RO 
should request that the veteran augment 
the information that he has already 
provided.

4.  The RO should request that the SSA 
and the Florida Department of Labor and 
Employment Security provide copies of the 
decisions in which the agencies found the 
veteran disabled, and the medical records 
each relied upon in making their 
determinations.

5.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
See 66 Fed. Reg. 45631 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(e)).

6.  After all the above requested 
evidence has been received, the veteran 
should be scheduled for an examination to 
determine the nature and etiology of his 
neuropsychiatric disabilities.  After 
reviewing the records and examining the 
veteran, the examiner should identify all 
psychiatric pathology and express an 
opinion as to the etiology and date of 
onset of any psychiatric disability that 
is present.  The examiner should state 
whether it is as likely as not that any 
of the veteran's neuropsychiatric 
disabilities, to include schizophrenia, 
began during the veteran's military 
active service or is related to any 
incident of such periods of service. 

7.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

8.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  If 
requested to appear for examination, the veteran is reminded 
that it is his responsibility to report for examination as 
scheduled, and in the development of his case, and that the 
consequences for failing to report for VA examination without 
cause may include denial of his claim.  38 C.F.R. § 3.158, 
3.655 (2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



